Case 6:18-cv-00440-RAS-JDL Document 38 Filed 09/14/20 Page 1 of 2 PageID #: 230




                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

 EDUARDO VIZCAYNO, #2042663                        §

 VS.                                                  §            CIVIL ACTION NO. 6:18cv440

 MICHAEL UNIT, ET AL.                              §

                                     ORDER OF DISMISSAL

        Plaintiff Eduardo Vizcayno, a prisoner currently confined at the Allred Unit within the

 Texas Department of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis, filed this

 civil rights lawsuit complaining of alleged violations of his constitutional rights occurring at the

 Michael Unit. The case was referred to United States Magistrate Judge, the Honorable John D.

 Love, for findings of fact, conclusions of law, and recommendations for the disposition of the case.

        On July 26, 2020, Judge Love issued a Report, (Dkt. #36), recommending that Plaintiff’s

 civil rights lawsuit be dismissed, with prejudice, as frivolous and for the failure to state a claim

 upon which relief can be granted. A copy of this Report was sent to Plaintiff at his address, with

 an acknowledgment card. The docket reflects that Plaintiff received a copy of this Report on

 August 10, 2020, (Dkt. #37). However, to date, no objections have been filed and Plaintiff has not

 communicated with the Court since March 2020.

        Because objections to Judge Love’s Report have not been filed, Plaintiff is barred from de

 novo review by the District Judge of those findings, conclusions, and recommendations and, except

 upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

 and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

 Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).


                                                  1
Case 6:18-cv-00440-RAS-JDL Document 38 Filed 09/14/20 Page 2 of 2 PageID #: 231




        The court has reviewed the pleadings in this cause and the Report of the Magistrate

 Judge. Upon such review, the court has determined that the Report of the Magistrate Judge is

 correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

 109 S.Ct. 3243 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed,

 the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”).

 Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #36), is

 ADOPTED as the opinion of the court. Further, it is

        ORDERED that the above-styled civil rights proceeding is DISMISSED, with prejudice,

 as frivolous and for the failure to state a claim upon which relief can be granted. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.



              .    SIGNED this the 14th day of September, 2020.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                   2
